218 F.2d 608
Joseph Herman WAGSTAFFv.UNITED STATES of America.
No. 5045.
United States Court of Appeals, Tenth Circuit.
December 7, 1954.

Appeal from the United States District Court for the District of Utah.
Edward M. Garrett and Ben D. Browning, Salt Lake City, Utah, for appellant.
A. Pratt Kesler, U. S. Atty., and C. Nelson Day, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Order reducing bail entered without written opinion.